Case 17-50652   Doc   Filed 01/07/21   Page 1 of 6
Case 17-50652   Doc   Filed 01/07/21   Page 2 of 6
Case 17-50652   Doc   Filed 01/07/21   Page 3 of 6
Case 17-50652   Doc   Filed 01/07/21   Page 4 of 6
                     Case 17-50652       Doc     Filed 01/07/21     Page 5 of 6




                          UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF NORTH CAROLINA
                              WINSTON-SALEM DIVISION

 In Re:                                             Case No. 17-50652

 Bentley Eugene McClure
                                                    Chapter 13
 Tracie Anne McClure

 Debtors.                                           Judge Lena M. James

                                  CERTIFICATE OF SERVICE

I certify that on January 7, 2021, a copy of the foregoing Notice of Mortgage Payment Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Damon Terry Duncan, Debtors’ Counsel
          damonduncan@duncanlawonline.com

          Kathryn L. Bringle, Chapter 13 Trustee
          office@chapter13ws.com

          Office of the United States Trustee
          (registeredaddress)@usdoj.gov

I further certify that on January 7, 2021, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Bentley Eugene McClure, Debtor
          2765 Friedland Church Road
          Winston Salem, NC 27107
                 Case 17-50652      Doc   Filed 01/07/21   Page 6 of 6




      Tracie Anne McClure, Debtor
      2765 Friedland Church Road
      Winston Salem, NC 27107

Dated: January 7, 2021                      /s/ D. Anthony Sottile
                                            D. Anthony Sottile
                                            Authorized Agent for Creditor
                                            Sottile & Barile, LLC
                                            394 Wards Corner Road, Suite 180
                                            Loveland, OH 45140
                                            Phone: 513.444.4100
                                            Email: bankruptcy@sottileandbarile.com
